Opinion.
Cooper, C. J.,
delivered the opinion of the court:
Had the complainant charged that the conveyance by his debtor to his son was voluntary, prima facie the conveyance would have been fraudulent and it would have devolved upon the grantee to show it was not, by proving that the debtor received ample visible property for the payment of his debts. But the allegations of the bill are that the debtor was the owner of a large and valuable plantation which he conveyed to Stark and received the lots conveyed to his son as “ part payment.”
It is true, he says, in a sentence, the grammatical construction of which refers to the lots, that “ this was all the property he had or has since had,” but this is contradicted by the allegation that he had a large and valuable place which he sold to Stark, accepting the lots in part payment thereof.
Construing the pleadings most strongly against the pleader, we are of opinion that the bill itself suggests, if it does not aver, that *290the debtor retained a considerable estate in his- hands, and since the debt sought to be enforced is small, the reasonable inference from all the allegations is that the debtor reserved sufficient property to satisfy the complainant’s debt. Under the circumstances, the conveyance to the son, though voluntary, would not be fraudulent and the demurrer should have been sustained.
Decree reversed, demurrer sustained, and bill dismissed.